Citation Nr: 0718217	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  03-23 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an initial compensable disability rating 
for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable disability rating 
for pseudofolliculitis barbae.

4.  Entitlement to an initial compensable disability rating 
for degenerative changes of the right foot.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to October 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In April 2006, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.

In correspondence received in June 2006, the veteran has 
raised claims for service connection for herpes and for an 
increased disability rating for his service-connected low 
back disability.  These issues are referred to the RO for 
appropriate action.

The issue of entitlement to service connection for a cervical 
spine disability and entitlement to an increased initial 
disability rating for degenerative changes of the right foot 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected GERD is manifested by 
complaints of recurrent pyrosis, and substernal chest pain, 
with objective evidence of less than considerable impairment 
of health.

3.  The veteran's service-connected pseudofolliculitis barbae 
is intermittently symptomatic involving itching of an exposed 
area, but has not been manifested by constant itching or 
exudation, extensive lesions, or marked disfigurement, nor 
does it involve 20 to 40 percent of the entire body or 
exposed areas, or require systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no 
more, for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.114, Diagnostic 
Code 7346 (2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2001).

2.  The criteria for an initial 10 percent rating, but no 
more, for pseudofolliculitis barbae have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.7, 4.10, 4.14 4.21, 4.118, Diagnostic 
Code 7814 (prior to August 3, 2002), Diagnostic Code 7813 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, the RO provided the veteran with 
notice regarding what information and evidence was needed to 
substantiate his claims for initial increased disability 
ratings for GERD and pseudofolliculitis barbae, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertained to the claims in an April 2005 
letter.  Although the RO notification letter was not provided 
to the veteran until after the initial rating decision, the 
Board finds that, under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate the claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with several opportunities to submit evidence and argument in 
support of his claims.  Therefore, the Board finds that any 
defect with respect to the timing of the receipt of VA's 
notice requirements for his claims is harmless error in this 
case.

The Board further notes that, in this case, the appeal of the 
initial ratings for GERD and pseudofolliculitis barbae arises 
not from a "claim" but from a NOD filed with the RO's 
initial assignment of a rating upon granting service 
connection.  In such cases, VA regulations require a 
statement of the case (SOC) to be issued to inform the 
veteran of the laws and regulations pertaining to the appeal 
and the evidence on which the decision was based, and a VA 
notification letter is not necessary.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

The SOC in this case, issued in June 2003, cured the 
procedural deficiency, if any, involved when the RO did not 
send a notice letter prior to the initial adjudication of the 
veteran's claims for service connection because the SOC 
together with the letter sent in April 2005 fulfilled the 
requirements of a VA notification letter.  The SOC informed 
the veteran not only of the laws and regulations pertaining 
to service connection and to his appeal of the disability 
rating assigned but also of the reasons for the denial of 
higher ratings.  In informing him of the reasons for its 
action, the RO was informing him of what evidence was lacking 
that he could submit to substantiate his appeal.  In response 
to these documents, the veteran submitted additional evidence 
pertaining to his claims.  Thus, the requirements with 
respect to the content of the VA notice were met with regard 
to the claims for increased initial disability ratings for 
GERD and pseudofolliculitis barbae in this case.  

With regard to notice regarding the five elements of an 
appeal, the Board observes that the first 3 elements 
specifically refer to claims for service connection and are 
not applicable to the current claims on appeal.  Regarding 
the 4th element, the Board finds that the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for increased initial 
disability ratings for GERD and pseudofolliculitis barbae in 
the rating decision issued him in March 2002 and the 
subsequent SOC issued in June 2003 and subsequent 
Supplemental Statements of the Case (SSOC) issued in June 
2003, April 2005 and November 2005.  However, the veteran was 
not provided with notice of the type of evidence necessary to 
establish effective dates for the issues on appeal.

Despite the inadequate notice with regard to this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this regard, as the Board 
concludes in the subsequent decision that the preponderance 
of the evidence supports increased 10 percent disability 
ratings for both the veteran's GERD and pseudofolliculitis 
barbae, any question as to the effective dates to be assigned 
is rendered moot as the matter of the effective dates will be 
addressed by the RO de novo when the case is returned to the 
RO.  See Mayfield, 19 Vet. App. 103 (2005).  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the appellant's claims.  VA is not on notice of any evidence 
needed to decide the claims which has not been obtained or 
that VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, several VA 
medical examination reports, as well as transcripts of the 
veteran's testimony at his personal hearings, are of record 
in conjunction with this appeal.  38 C.F.R. § 3.159(c)(4).  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Gastroesophageal Reflux Disease (GERD)

The veteran's service-connected GERD is currently evaluated 
as noncompensably disabling under the provisions of 
Diagnostic Code 7346.  Diagnostic Code 7346 provides a 10 
percent evaluation when the evidence shows two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation contemplates a level of impairment, which 
includes symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

Considering the evidence of record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports a 10 percent rating for the veteran's 
GERD, as the evidence shows he has consistently complained of 
intermittent pyrosis and substernal chest pain, controlled 
with daily medication and diet restrictions.  However, the 
objective medical evidence does not show, nor does the 
veteran allege, that these symptoms result in considerable 
impairment of his health as required for a 30 percent rating.  
In this respect, the Board acknowledges the veteran sought 
emergent treatment in 2004 for chest pain.  However, the 
treatment record shows a diagnosis of chest wall pain.  He 
has denied vomiting and reports he rarely experiences nausea.  
The April 2005 VA examination report notes the veteran denied 
any sore throat or sour taste or regurgitation associated 
with his GERD.  He further reported that his symptoms were 
well-controlled with daily medication and diet restrictions.  
The April 2005 VA examiner opined that the veteran's GERD was 
controlled as long as he took his medication on a daily basis 
and monitored his diet.  Thus, the Board finds that evidence 
supports a disability rating of 10 percent, and no more, for 
the veteran's GERD.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.7, 4.114, Diagnostic Code 7346. 

The Board notes that, although the veteran has appealed an 
initial decision for his rating for GERD, which is effective 
to the day after his retirement from service, the evidence of 
record does not indicate that the current disability level is 
significantly different from any other period during the 
veteran's appeal.  Therefore there is no basis for 
considering staged ratings in this case.  Fenderson v. West, 
12 Vet. App 119 (1999).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.

Pseudofolliculitis Barbae

During the pendency of the veteran's appeal, VA revised the 
regulations and rating schedule for the evaluation of skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 et seq. (July 31, 2002) (codified at 38 C.F.R. § 
4.118).  The RO provided the veteran with notification of the 
change in the regulations in the June 2003 Statement of the 
Case.

The veteran's service-connected pseudofolliculitis barbae is 
currently rated noncompensably disabling by the RO under the 
provisions of Diagnostic Code 7814.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7814 (2002).  However, the Board notes that 
the regulatory amendments eliminated Diagnostic Code 7814 
effective August 30, 2002.  

The veteran filed his claim for service connection in October 
2001.  The Federal Circuit Court has held that retroactive 
application of a new law or regulation is inappropriate in 
the absence of language in the law or regulation requiring 
such application.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, 
the amendments to the regulations at issue in the present 
case cannot be construed to have retroactive effect.  The 
June 2003 SOC indicates that the RO has considered both the 
old and new regulations in making its determination.  The 
Board finds that its consideration of both the new and old 
criteria is therefore not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to August 30, 2002, Diagnostic Code 7814 (Tinea Barbae) 
was evaluated according to the criteria for eczema under 
Diagnostic Code 7806.  Diagnostic Code 7813 (Dermatophytosis) 
was also evaluated according to the criteria for eczema.  38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7813, and 7814 (2002).

Prior to August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, a 10 percent rating is assigned for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area; a 30 percent rating is assigned 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement, and a 50 percent rating is 
assigned for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Effective August 30, 2002, the veteran's service-connected 
pseudofolliculitis barbae is currently rated under revised 38 
C.F.R. § 4.118, Diagnostic Code 7813 for dermatophytosis.  
Under this diagnostic code, tinea barbae is rated as for 
dermatophytosis.  Under diagnostic code 7813 a skin 
disability is to be rated as disfigurement of the head, face, 
or neck (diagnostic code 7800); scars (diagnostic codes 7801, 
7802, 7803, 7804, or 7805); or dermatitis (7806); dependent 
on the dominant disability.

Under the revised criteria for Diagnostic Code 7800, a 10 
percent evaluation is warranted for scars of the head, face, 
and neck when there is one characteristic of disfigurement.  
A 30 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).

In Note 1 under diagnostic code 7800, the eight 
characteristics of disfigurement are:  a scar 5 or more 
inches (13 or more cm) in length, scar at least one-quarter 
inch (0.6cm) wide at its widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo-or hyperpigmented in an area 
exceeding six square inches, skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding 
six square inches, underlying soft tissue missing in an area 
exceeding six square inches, and skin indurated and 
inflexible in an area exceeding six square inches.  Also, in 
Note 3, one is to take into consideration unretouched 
photographs when evaluating under these criteria.

The revised criteria of Diagnostic Code 7805 are essentially 
the same as the former criteria for Diagnostic Code 7805, as 
other scars are to be rated on the limitation of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under revised Diagnostic Code 7806, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

After reviewing the evidence of record and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports a 10 percent rating for the veteran's 
pseudofolliculitis under the old criteria.  Physical 
examination during a November 2001 VA general medical 
examination revealed some perifollicular pustules on the 
anterior neck, although the skin of the scalp and face was 
assessed as normal.  An April 2005 VA dermatology examination 
report notes the veteran reported his pseudofolliculitis 
barbae was stable except on those occasions when he shaves 
too closely.  He did not use topical medicines and shaved 
with clippers to avoid flare-ups.  During flare-ups, he 
reported symptoms of a burning sensation with itching.  
Physical examination revealed a few pseudofolliculitis-like 
papules on the anterior neck area.  VA treatment records show 
the veteran had acne on his face that felt rough and flesh-
colored papules on his neck in October 2005.  Treatment 
records dated during the pendency of the veteran's appeal 
show no evidence of skin disfigurement or disfiguring scars.  
Physical examinations often show no current evidence of a 
rash or the occasional presence of papules on the veteran's 
neck.  He has repeatedly been assessed with 
pseudofolliculitis barbae.  There is no medical evidence 
indicating that the veteran has constant exudation, itching 
or extensive lesions or disfigurement as a result of his 
pseudofolliculitis barbae.  

The objective medical evidence reveals no findings of 
disfigurement, and no findings of poor nourishment, repeated 
ulceration, tenderness or pain on objective observation, or 
limitation of motion as required under the old criteria.  
There is no evidence that the skin condition affects more 
than 19 percent of the veteran's face or neck area, and no 
evidence of visible or palpable tissue loss, gross 
distortion, asymmetry of facial features, or that the veteran 
requires systemic therapy or of treatment by 
immunosuppressive medication for six weeks or more during a 
12 month period of time, as required under the revised 
criteria.  With regard to the characteristics of 
disfigurement, there is no indication of hyperpigmented skin, 
or that the area exceeds 6 square inches as contemplated by 
the rating criteria.  Likewise there is no evidence regarding 
any associated scarring, abnormal skin texture or skin 
induration to merit disability rating in excess of 10 percent 
under the revised regulatory criteria.  Thus, the Board finds 
that the evidence of record supports a disability rating of 
10 percent, and no more, for the veteran's pseudofolliculitis 
barbae.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.7, 4.118, Diagnostic Code 7814. 

The Board notes that, although the veteran has appealed an 
initial decision for his rating for pseudofolliculitis 
barbae, which is effective to the day after his retirement 
from service, the evidence of record does not indicate that 
the current disability level is significantly different from 
any other period during his appeal.  Therefore there is no 
basis for considering staged ratings in this case.  Fenderson 
v. West, 12 Vet. App 119 (1999).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.


ORDER

Entitlement to an initial disability rating of 10 percent for 
GERD is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.

Entitlement to an initial disability rating of 10 percent for 
pseudofolliculitis is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.


REMAND

The duty to assist the veteran requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The medical evidence of record shows the veteran was 
intermittently treated for complaints of neck stiffness and 
pain in service since 1989.  The associated diagnoses include 
torticollis, cervical spasm and neck strain.  VA examination 
reports and subsequent treatment records indicate the veteran 
has continued to complain of neck pain.  Treatment records 
also indicate he complained of neck pain following an October 
2004 motor vehicular accident.  The Board therefore finds 
that a VA examination is warranted to determine the current 
nature, extent and etiology of any cervical spine disability, 
if found to be present, and to determine if the veteran's 
condition is related to or had its onset during service.  
Pursuant to the VA's duty to assist, such an examination is 
necessary to adjudicate the veteran's claim.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 
(2006).

The veteran is seeking an initial compensable disability 
rating for a right foot disability.  The Board finds a remand 
is warranted to provide the veteran with VA examinations that 
accurately address the nature and severity of his right foot 
disability in the context of the applicable rating criteria.  
38 C.F.R. § 3.326 (2006).

The United State Court of Appeals for Veterans Claims (Court) 
has held that separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition is not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
see also Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006) 
("If an injury or disease manifests with two different 
disabilities, then two separate ratings should be awarded." 
(citing Esteban, 6 Vet. App. at 261)).  The veteran 
originally filed a claim for service connection for "right 
foot plantar fascitis" in October 2001.  The March 2003 
rating decision relevantly granted service connection for 
bilateral pes planus, currently rated as 10 percent disabling 
under Diagnostic Code 5276 and degenerative changes of the 
right foot, currently rated as noncompensably disabling under 
Diagnostic Codes 5010 and 5284 for arthritis and other foot 
injuries.  38 C.F.R. § 4.71a.  The Board observes that 
service medical records and subsequent VA and private 
treatment records, as well as VA examination reports, 
indicate the veteran has also been diagnosed with a right 
foot neuroma.  The records describe associated symptoms 
including pain in the forefoot radiating between the second 
and third toes.

In spite of the significant evidence of a right foot neuroma 
during service, service connection has not been granted for 
this disability and the symptoms associated with the right 
foot neuroma have not been distinguished from those 
associated with his service-connected bilateral pes planus 
and right foot degenerative changes.  On remand, therefore, 
the veteran should be scheduled for both VA neurological and 
orthopedic examinations that include consideration of any 
neurological effects involved in the veteran's service-
connected right foot conditions and differentiating his 
symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of any cervical 
spine disability found to be present.  
All necessary special studies or tests 
should be accomplished.  The examiner 
that is designated to examine the veteran 
must review the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  The report of 
examination should contain a detailed 
account of all manifestations of a 
current cervical spine disability found 
to be present.  If the examiner diagnoses 
the veteran as having a current cervical 
spine disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed cervical spine disability was 
caused by or had its onset during 
service.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

2.  The veteran should also be provided 
VA orthopedic and neurological 
examinations to determine the current 
severity and all current manifestations 
of his service-connected right foot 
disabilities.  All indicated tests and 
studies should be performed, and range of 
motion should be reported in degrees of 
arc, with an explanation as to the normal 
range of motion of a foot.

a.	The examiner(s) should state whether 
the veteran has a current right foot 
Morton's neuroma or any other right foot 
neuroma.  If so, such disability must be 
identified.  The examiners should then 
opine as to whether any currently 
diagnosed neuroma is attributable to the 
veteran's service or to any of his 
service-connected foot disabilities, 
including pes planus and/or right foot 
degenerative changes.  

b.	If the examiner(s) determine that 
any right foot neuroma, if found to be 
present, is not attributable to the 
veteran's service or his service-
connected foot disabilities, they should 
elicit all of the veteran's subjective 
complaints regarding his service-
connected pes planus and right foot 
degenerative changes, and offer an 
opinion as to whether there is adequate 
pathology to support the level of each 
complaint.  The examiner(s) should 
distinguish these symptoms and pathology 
from the veteran's nonservice-connected 
right foot disabilities, if possible.

c.	The examiner(s) should assess the 
overall functional impairment, if any, 
caused by pain of the service-connected 
right foot disabilities.

d.	In addition, the examiner(s) is/are 
requested to determine whether the right 
foot service-connected disabilities 
exhibit weakness, fatigability, 
incoordination, or pain on movement and, 
if possible, the determinations should be 
expressed in terms of the degree of 
functional loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain on increased use.

e.	If possible, the examiner(s) should 
comment on the severity of the 
manifestations of the service-connected 
right foot disabilities on the veteran's 
ability to perform average employment in 
a civil occupation.

If the examiner(s) are unable to provide 
the requested information with any degree 
of medical certainty, the examiner(s) 
should clearly indicate that.  The 
examiner(s) should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in legible reports.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for a cervical spine 
disability and for an initial compensable 
disability rating for right foot 
degenerative changes, with consideration 
given to separate ratings for Morton's 
neuroma under Diagnostic Code 5279 and 
for arthritis based on painful motion 
under 38 C.F.R. § 4.59, VAOPGCPREC 9-98.  
If the issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the veteran.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


